Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on 6/3/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.   
Per applicant’s request, the Information Disclosure Statement filed on 07/07/2021 has been entered to correct a mistake made by applicant.  See applicant argument (page 2), and interview summary of 2/10/2022.   

In summary, claims 16-30 are allowed. 
Claims 1-15 had been canceled by applicant. 

Reasons for allowance: 
Instant application is a continuation of 16224771, now U.S. Patent 10874071. The terminal disclaimer against US Patent 10874071 filed on 6/3/2022 has been approved, overcoming the double patenting rejection in the office action of 2/4/2022, which was the only rejection remaining.    
During the prosecution of 16224771 and instant application, the seed and plant of lettuce lines of NCIMB 42957, NCIMB 42962, NCIMB 42958, and NCIMB 42963 were/are deemed free of prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Wayne Zhong/
Examiner, Art Unit 1662

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662